Per Curiam.
This is an application for a writ of habeas corpus directed to the acting warden of the adult correctional institution of this state where the applicant is now *338detained on a sentence duly imposed upon his conviction -of a crime. While the application is not in proper form 'but is more in the nature of a brief, we have nevertheless allowed it to be filed and have given it full consideration.
John H. Lee pro se, for applicant.
The applicant bases his right to be released from detention on a construction of the parole statute under which lie claims his sentence has long since expired. He recites in detail all of the facts relating to his detention and the time he claims he has earned under his view of the statute. We do not agree with his construction of such statute and, on the facts as he states them in his application, we are ■clearly of the opinion that he is not unlawfully detained of his liberty. Hence no useful purpose would be served by granting the writ and requiring the respondent to bring the applicant before us to show cause why he should be continued in detention.
The application for the writ is therefore denied.